Citation Nr: 1644538	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  07-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for right eye disability. 

 2. Entitlement to service connection for low back disability. 

 3. Entitlement to service connection for right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1990 and from June 1991 to January 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In November 2009, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ).  In May 2016, the Veteran was notified that the VLJ that presided over the November 2009 hearing is unavailable.  The Veteran was offered the option of having another hearing before a different VLJ, but declined this opportunity.  In any event, a copy of the transcript of the November 2009 hearing has been associated with the claims file.

The Veteran's case has been remanded by the Board in February 2010, March 2012, November 2013 and April 2015 for additional development.  The case has been returned to the Board for review.


FINDINGS OF FACT

1. The Veteran's right eye disability did not have its clinical onset during service and is not related to any incident of service.  

2. The Veteran's low back disability did not have its clinical onset during service and is not related to any incident of service. 

3. The Veteran's right shoulder disability did not have its clinical onset during service and is not related to any incident of service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

 3. The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The duty to notify was met by way of correspondence sent to the Veteran in March 2006.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With respect to the duty to assist, the Board notes that all available, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder prior to and subsequent to the Board's February 2010, March 2012, November 2013 and April 2015 remand directives.  38 U.S.C.A. § 5103A (West 2014).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In addition, pursuant to the April 2015 Board remand directives, VA medical addendum opinions were obtained regarding the claimed disabilities currently on appeal before the Board.  These addendum medical opinions in conjunction with the previously obtained VA examinations are adequate for making a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Thus, VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i).  See id.

In light of all this additional development of these claims that has occurred, there was compliance, certainly substantial compliance, with the previous remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II. Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service or during a presumptive period following service separation, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service or the presumptive period is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  Id.; Walker, 708 F.3d at 1338-39; Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


A. Right Eye Disability

The Veteran is seeking service connection for a right eye disorder.  The record shows that the Veteran sought treatment in service in November 1987 for closure and a burning sensation in the right eye after splashing a "minimal quantity" of gasoline in the eye.  A clinician diagnosed chemical conjunctivitis, irrigated the eye, and prescribed antibiotic ointment.  In January 1989, the Veteran received several sutures for a laceration above the right eye incurred in a sports event.  The sutures were removed from the well healed laceration six days later.  

Post-service treatment records dated in May 2000 show that the Veteran was diagnosed as having uveitis of the right eye.  At that time, he gave a history of increasing redness and photophobia in the right eye over a few days.

In April 2002, the Veteran underwent a VA examination of his right eye.  He gave a history of chemical conjunctivitis in his right eye November 1987 while he was in the service; trauma to his right eyebrow with laceration 1989 status post repair; and iritis in his right eye in May 2000.  The examiner diagnosed history of iritis in the right eye May 2000, with no sign of active iritis in the right eye at this time; and no remnant clinical finding consistent with previous chemical conjunctivitis in the right eye.

In response to the Board's March 2012 remand, the Veteran was examined by VA in April 2012.  The examiner diagnosed the Veteran with uveitis and Reiter's syndrome of the right eye, but opined that it was not caused by service.  In addition, the examiner diagnosed the Veteran with dry eye syndrome and opined that this was not caused by service-related activity.  The examiner further indicated that the Veteran was presbyopic and required reading glasses.  The examiner did not provide rationale for the finding and did not address the in-service exposure to gasoline in the right eye, or any other aspect of service, as directed by the Board.  Accordingly, in the November 2013 remand, the Board requested that the examiner state "whether any diagnosed right eye disorder is related to the Veteran's active duty service, to include his documented inservice treatment."  In a January 2014 addendum opinion, a VA examiner did not provide an opinion as to the etiology of any right eye disability because at the time of the VA examination the Veteran did not have signs of active uveitis or sequelae from any of the other eye conditions found in his record.  Accordingly, the Board once again remanded this claim in April 2015 for an addendum opinion on the previously diagnosed right eye disability(ies).

To this end, a VA medical addendum opinion was obtained in July 2015.  Based on a review of the claims file, including the Veteran's statements and in-service injuries to the right eye, the examiner opined that the Veteran's right eye disability(ies) is not related his active military service.  He observed that the only finding of treatment involved sutures to the right lid after a basketball injury.  The examiner commented that none of the other problems have required treatment.  He noted that research, such as standard textbooks, do not indicate that diesel fuel to the surface of the eye was a dangerous substance.  In addition, the examiner observed that none of the Veteran's follow-up care in service involved uveitis or cataracts or any treatment for dry eye.  Thus, he concluded that the Veteran's uveitis, cataracts, dry eye, and/or presbyopia were not related to the Veteran's active military service.

The VA examiner's opinion is highly probative, as it represents the informed conclusion of a medical professional who considered the Veteran's in-service treatment and injuries.  Moreover, it is supported by a clear explanation that is consistent with the evidence of record. Therefore, it carries a lot of weight in the Board's determination.

The Veteran's unsupported opinion that his right eye disability was caused by his in-service injuries is not competent evidence and thus lacks probative value. Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The determination in this case is medically complex, since whether eye trauma or contact with diesel fuel has caused damage to the structure of the eye, with no additional diagnoses until years later, cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Veteran is a lay person in the field of medicine, his unsupported opinion is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  In any event, the Veteran's lay opinion is outweighed by the July 2015 VA medical opinion discussed above, which was rendered by a trained medical professional who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence').  By contrast, the Veteran does not have a medical background, and his opinion is not supported by an adequate rationale.

In sum, the Board concludes that the evidence weighs against the Veteran's claim of entitlement to service connection for a right eye disability.  Although the evidence confirms he has a current right eye disability, the most probative evidence of record weighs against a finding that this disability initially manifested during his service or that it is otherwise related or attributable to his service.  There was no evidence of a chronic right eye disorder in service, and there was no treatment or diagnosis of a right eye disorder until many years after the Veteran's separation from service.  Further, the most probative medical evidence, i.e., the July 2015 VA examiner's opinion, shows that the Veteran's current right eye disability was not related to his military service, including the contact of diesel fuel to the Veteran's right eye or the sutures to the right lid after his basketball injury.  

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ear disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Low Back & Right Shoulder Disabilities

As to the low back and right shoulder disorders, service treatment records show that the Veteran sought treatment on two occasions for low back pain and on one of those occasions for right shoulder pain.  In May 1988, a clinician diagnosed mild muscle strain and prescribed heat application and muscle-relaxant medication.  In December 1988, the Veteran reported that he fell on his back while playing sports. The examiner noted mild muscle spasms but no loss of range of motion.  The examiner diagnosed mild muscle spasm and prescribed heat and medication. 

The Veteran was afforded a VA examination in May 2003.  The examiner noted and described the Veteran's in-service treatment for his back and right shoulder.  The examiner diagnosed low back sprains during active military service with evidently documented complete recovery on discharge physical, current complaints of low back pain which seem to be mechanical in nature with extremely minimal degenerative changes, more likely than not unrelated to
his prior service injuries; and possible mild rotator cuff syndrome, it is more likely than not that this did not occur during active military service.  

Pursuant to the March 2012 Board remand, the Veteran was again examined by VA in April 2012.  However, in November 2013, the Board found that the VA examiner's opinion was inadequate.  The April 2012 VA examiner opined that it was less likely that the Veteran's tendonitis and mild right acromioclavicular joint (AC) joint were service related.  The explanation was that tendonitis was not related to Reiter's syndrome and mild AC joint arthritis was due to normal aging and not related to Reiter's syndrome.  There was no rationale for the opinion.  Likewise, with respect to the low back disability, the April 2012 VA examiner opined that it was less likely that degenerative disc disease (DDD) of the lumbar spine was related to Reiter's syndrome and the Veteran's arthritis was due to normal aging.  Consequently, the Board remanded the issues to obtain addendum opinions and asked that the VA examiner opine as to whether any shoulder or back disability was "at least as likely as not" related to injuries noted in the service treatment records, exposure to cold weather in service, rigorous use of the joints in military activities, or any other aspect of service.  

Pursuant to the November 2013 Board remand, an addendum opinion was obtained in December 2013.  This VA examiner, however, did not provide an opinion in terms of probability as requested by the remand regarding the etiology of the Veteran's back and right shoulder disabilities.  Accordingly, these claims were once again remanded for addendum opinion.  

To this end, addendum opinions were obtained in August 2015.  Regarding the Veteran's back disability, the examiner opined that DDD of the lumbar spine was less likely than not a result of symptoms or treatment that the Veteran had on active duty.  He observed that the Veteran had a couple of low back strains during service, but commented that they appeared to have resolved without evidence of chronic or ongoing treatment.  The examiner explained that according to medical literature, 90 percent of acute back strains resolve within six weeks regardless of treatment.  In addition, the examiner observed that the Veteran's separation examination was negative for any chronic, ongoing back condition and there was no evidence of ongoing back problems for the next several years after leaving the service.  

Instead, the examiner stated that the Veteran's medical records indicate that his back disability had its onset in 2005/2006.  He noted that the Veteran had a motor vehicle accident (MVA) in 2005 and was diagnosed with DDD of the lumbar spine in 2006.  The examiner observed that from 2005-2006, the Veteran's symptoms changed from episodes of back pain to persistent back pain with radiation into the leg.  He noted that the Veteran sought ongoing treatment for his back including pain clinic and other modalities since the development of his DDD in 2005/2006.  The examiner further stated that he concurred with the previous VA examiners that the Veteran's current back disability was not was not the result of the acute strains he had in the service.  Regarding Reiter's syndrome/seronegative spondyloarthropathy, the examiner observed that the Veteran was diagnosed with this condition in 2006/2007.  He opined that this condition was distinct from the Veteran's back pain, citing to the Veteran's treating rheumatologist, who had also opined that the Veteran's current back disability did not have any relationship to his Reiter's syndrome/seronegative spondyloarthropathy.  Consequently, the examiner concluded that the Veteran's current back disability was not related to his active service.

Similarly, the examiner opined that it was less likely than not the Veteran's shoulder tendinitis was a result of an injury he sustained in service.  He observed that the Veteran had an acute shoulder strain in 1989, but stated that there was no evidence that this became a chronic problem.  The examiner also noticed that the shoulder strain in 1989 affected the posterior right shoulder while the Veteran's current symptoms were along the anterior portion of the right shoulder.  He opined that this appeared to be a distinct condition.  In addition, the examiner noted the Veteran's separation examination was negative for any chronic shoulder condition and there was no evidence of chronic ongoing shoulder problems for the next several years after leaving active service.  He further observed that medical records revealed additional injuries, including work injuries, to the right shoulder.  Again, the examiner opined that the Veteran's right shoulder condition was distinct from his diagnosis of Reiter's syndrome /seronegative spondyloarthropathy.  He reiterated that the Veteran's own treating physicians have not related this to the Veteran's treatment of his right shoulder.  Further, as to x-ray findings of mild AC degenerative changes, the examiner commented that, based on the Veteran's treating providers, this finding appeared to be an incidental finding on x-ray for which the Veteran was not currently receiving treatment.  The examiner, instead, concluded that this finding was consistent with the Veteran's current age and his employment as a postal worker after leaving service.
 
Consequently, the Veteran's claims for service connection for low back and right shoulder disabilities must also be denied.  Although the evidence confirms he has  current low back and right shoulder disabilities, the most probative evidence of record weighs against a finding that these disabilities initially manifested during his service or that they are otherwise related or attributable to his service.  There was no evidence of a chronic low back or right disorder (such as arthritis) in service, and there was no treatment or diagnosis of low back and right shoulder disorders until many years after the Veteran's separation from service.  Arthritis of the low back and/or right shoulder was not shown to be present within one year of the Veteran's separation from service.  Further, the most probative medical evidence, i.e., the July 2015 VA examiner's opinion, shows that the Veteran's current low back and right shoulder disabilities were not related to his military service, including his in-service injuries.  

Even though the Veteran had injuries to his low back and right shoulder during his service, this is not tantamount to showing he has chronic (permanent) resultant disabilities that persists today.  Ultimately, the Board must consider all of the evidence relevant to these claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Here, the medical evidence in this case is unfavorable in terms of attributing the Veteran's current low back and right shoulder disabilities to his active military service.  In determining whether there is this required attribution, the examiner considered the Veteran's treatment records, his lay statements, the previous objective physical examination results and additional medical research.  Thus, the opinions had the proper factual foundation or predicate and are found to be of great probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Instead, the August 2015 VA examiner indicated that the Veteran's current DDD of the lumbar spine is related to his MVA in 2005 and is distinct and separate from his Reiter's syndrome.  In addition, the August 2005 VA examiner distinguished the Veteran's current right shoulder injury from the incident in service and noted that, post-service, the Veteran had work-related injuries to his right shoulder.  Similarly, he opined that the Veteran's right shoulder disability was separate and distinct from Reiter's syndrome and linked the current right shoulder disability to the Veteran's age and employment as a postal worker.  

While the Veteran might sincerely believe that his low back and shoulder disabilities are related to injuries he sustained in active service and lay persons are competent to provide opinions on some medical issues, the issues of whether these current disabilities are related to the reported injuries fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for low back and right shoulder disabilities.  Accordingly, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for right eye disability is denied. 

Entitlement to service connection for low back disability is denied. 

Entitlement to service connection for right shoulder disability is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


